                                                          IT IS ORDERED

                                                          Date Entered on Docket: April 15, 2020




                                                          ________________________________
                                                          The Honorable David T. Thuma
                                                          United States Bankruptcy Judge
______________________________________________________________________
                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF NEW MEXICO

  In Re:                                            Case No. 19-12334-t13

  JOHN T. GARCIA                                           Chapter: 13

           Debtor

  JOANN GARCIA

           non-filing spouse

     Debtor(s)

     DEFAULT ORDER GRANTING MOTION FOR RELIEF FROM STAY AND CO-
      DEBTOR STAY LOCATED AT 1931 MORRISON ST, LAS VEGAS, NM 87701

           This matter came before the Court on the Motion for Relief from Automatic Stay and to

  Abandon Property filed on March 9, 2020, Docket No. 34 (the "Motion") by Rushmore Loan

  Management Services as servicer for J.P. Morgan Mortgage Acquisition Corp., ("Movant"). The

  Court, having reviewed the record and the Motion, and being otherwise sufficiently informed,

  FINDS:

           1.       On March 9, 2020, Movant served the Motion and a notice of the Motion (the

  "Notice") on the case trustee, Tiffany M. Cornejo ("Trustee"), and on Debtors' counsel,

                                                   1
  *4791080454135001*
  Case 19-12334-t13 Doc 38 Filed 04/15/20 Entered 04/15/20 11:15:22 Page 1 of 5
Christopher L Trammell, by use of the Court's case management and electronic filing system for

the transmission of notices, as authorized by Fed.R.Civ.P. 5(b)(3) and NM LBR 9036-1, and on

Debtor(s) by United States first class mail, in accordance with Bankruptcy Rules 7004 and 9014.

       2.      The Motion relates to the property known as 1931 Morrison St, Las Vegas, NM

87701 (the "Property") with a legal description:




       3.      The Notice specified an objection deadline of 21 days from the date of service of

the Notice, to which 3 days was added under Bankruptcy Rule 9006(f);

       4.      The Notice was sufficient in form and content;

       5.      The objection deadline expired on April 2, 2020;

       6.      As of neither Debtor(s) nor Trustee, nor any other party in interest, filed an

objection to the Motion;

       7.      The Motion is well taken and should be granted as provided herein; and

       8.      By submitting this Order to the Court for entry, the undersigned counsel for

Movant certifies under penalty of perjury that, on April 14, 2020, Jaclyn Templin Legal

Assistant of Weinstein & Riley, P.S. searched the data banks of the Department of Defense


                                                   2
*4791080454135001*
Case 19-12334-t13 Doc 38 Filed 04/15/20 Entered 04/15/20 11:15:22 Page 2 of 5
Manpower Data Center ("DMDC") and found that DMDC does not possess any information

indicating that Debtor(s) is/are currently on active military duty of the United States.

       IT IS THEREFORE ORDERED:

       1.       Pursuant to 11 U.S.C. §362(d), Movant and any and all holders of liens against

the Property, of any lien priority, are hereby are granted relief from the automatic stay:

                a.     To enforce their rights in the Property, including foreclosure of liens and a

       foreclosure sale, under the terms of any prepetition notes, mortgages, security agreements

       and/or other agreements to which Debtor(s) is/are a party, to the extent permitted by

       applicable non-bankruptcy law, such as by commencing or proceeding with appropriate

       action against Debtor(s) or the Property, or both, in any court of competent jurisdiction;

       and

                b.     To exercise any other right or remedy available to them under law or

       equity with respect to the Property.

       2.       Trustee is deemed to have abandoned the Property from the estate pursuant to 11

U.S.C. §554 as of the date of entry of this Order, and the Property therefore no longer is property

of the estate. As a result, Movant need not name Trustee as a defendant in any state court action

it may pursue to foreclose liens against the Property and need not notify Trustee of any sale of

the Property.

       3.       The automatic stay is not modified to permit any act to collect any deficiency or

other obligation as a personal liability of Debtor(s), although Debtor(s) can be named as a

defendant\defendants in litigation to obtain an in rem judgment or to repossess the Property in

accordance with applicable non-bankruptcy law.




                                                  3
*4791080454135001*
Case 19-12334-t13 Doc 38 Filed 04/15/20 Entered 04/15/20 11:15:22 Page 3 of 5
       4.       This Order does not waive Movant's claim against the estate for any deficiency

owed by Debtor(s) after any foreclosure sale or other disposition of the Property. Movant may

file an amended proof of claim for this bankruptcy case within 30 days after a foreclosure sale of

the Property should it claim that Debtor(s) owe(s) any amount after the sale of the Property.

       5.       This Order shall continue in full force and effect if this case is dismissed or

converted to a case under another chapter of the Bankruptcy Code.

       6.       This order is effective and enforceable upon entry. The 14-day stay requirement

of Fed.R.Bankr.P. 4001(a)(3) is waived.

       7.       Movant is further granted relief from the stay to engage in loan modification

discussions or negotiations or other settlement discussions with Debtor(s) and to enter into a loan

modification with Debtor(s).


                                   XXX END OF ORDER XXX


Submitted by:


                                                   /s/ Elizabeth V. Friedenstein
                                                   Elizabeth V. Friedenstein
                                                   Weinstein & Riley, P.S.
                                                   5801 Osuna Road NE, Suite A103
                                                   Albuquerque, NM 87109
                                                    Direct: 505-348-3075
                                                   Fax: 505-214-5116
                                                   Email: ElizabethF@w-legal.com
                                                   Attorney for Movant


Copies to:
Debtor:
John T. Garcia
1931 Morrison Street
Las Vegas, NM 87701

Non-Filing Spouse
                                                  4
*4791080454135001*
Case 19-12334-t13 Doc 38 Filed 04/15/20 Entered 04/15/20 11:15:22 Page 4 of 5
Joann Garcia
1831 Morrison St.
Las Vegas, NM 87701

Synchrony Bank c/o PRA Receivables Management, LLC
PO Box 41021
Norfolk, VA 23541

Christopher L Trammell
3900 Juan Tabo NE
Albuquerque, NM 87111-3984

Tiffany M. Cornejo
625 Silver Avenue SW
Suite 350
Albuquerque, NM 87102-3111




                                         5
*4791080454135001*
Case 19-12334-t13 Doc 38 Filed 04/15/20 Entered 04/15/20 11:15:22 Page 5 of 5
